        CASE 0:20-cv-01035-SRN-KMM Doc. 40 Filed 06/15/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA



BLUE CROSS AND BLUE SHIELD                       CASE NO. 20-cv-1035-SRN-KMM
ASSOCIATION,

              Plaintiff,                         STIPULATION OF DISMISSAL

       v.

UNITEDHEALTH GROUP,
INCORPORATED and HEALTH PLAN
OF NEVADA, INC.,

              Defendants.

UNITEDHEALTH GROUP,
INCORPORATED; HEALTH PLAN OF
NEVADA, INC.; and SIERRA HEALTH
SERVICES, INC.,

               Counterclaim Plaintiffs,

       v.

BLUE CROSS AND BLUE SHIELD
ASSOCIATION,

               Counterclaim Defendant.


       Plaintiff/Counterclaim Defendant Blue Cross and Blue Shield Association and

Defendants/Counterclaim Plaintiffs UnitedHealth Group Incorporated, Health Plan of

Nevada, Inc. and Sierra Health Services, Inc. stipulate and jointly request an order,

pursuant to Federal Rule of Civil Procedure 41(a), dismissing all claims, counterclaims,

and defenses between them with prejudice, with each party bearing its own fees and


                                             1
                                                                                        17613307.1
        CASE 0:20-cv-01035-SRN-KMM Doc. 40 Filed 06/15/21 Page 2 of 2




costs. The parties bring this stipulated motion for dismissal as they have reached a

confidential settlement agreement.



Dated: June 15, 2021                             Dated: June 15, 2021

 Attorneys for Plaintiff/Counterclaim            Attorneys for Defendants/Counterclaim
 Defendant                                       Plaintiffs
 Blue Cross and Blue Shield Association          UnitedHealth Group, Incorporated, Health
                                                 Plan of Nevada, Inc. and Sierra Health
                                                 Services, Inc.
   /s/ Garner K. Weng
 Garner K. Weng                                  Peter M. Lancaster (#0159840)
 Janie L. Thompson                               Shannon L. Bjorklund (#0389932)
 Neema S. Ghiasi                                 DORSEY & WHITNEY LLP
 (Admitted pro hac vice)                         50 South Sixth Street, Suite 1500
 HANSON BRIDGETT LLP                             Minneapolis, MN 55402
 425 Market Street, 26th Floor                   (612) 340-2600
 San Francisco, CA 94105                         lancaster.peter@dorsey.com
 (415) 777-3200                                  bjorklund.shannon@dorsey.com
 gweng@hansonbridgett.com
 jthompson@hansonbridgett.com
 nghiasi@hansonbridgett.com


 Alan G. Carlson
 Derek Vandenburgh
 Nathan Louwagie
 CARLSON CASPERS
 225 S. Sixth Street, Suite 4200
 Minneapolis, MN 55402
 Telephone: (612) 436-9600
 acarlson@carlsoncaspers.com
 dvandenburgh@carlsoncaspers.com
 nlouwagie@carlsoncaspers.com




                                             2
                                                                                       17613307.1
